By its suit against appellee, commenced in a justice court, appellant sought a recovery of $92.80 it claimed appellee owed it. By his cross-action in that suit appellee sought a recovery of $150 against appellant. The trial in that court resulted in a judgment in appellee's favor for $10 and costs. Appellant prosecuted an appeal to the county court, and there, on October 14, 1912, recovered judgment against appellee for $55 and the costs of both courts. Afterwards, on motion of appellee, the judgment rendered by the county court was so reformed as to adjudge the costs of that court against appellant. The reason why the court thought the costs ought to be otherwise adjudged than as provided for by the statute (article 2047, R.S. 1911) was not stated on the record, as required by article 2048, R.S. 1911. Therefore the judgment of the county court as reformed by it must be reversed (Nail v. Wolfe City National Bank, 158 S.W. 1166, decided to-day by this court). Judgment will be here rendered that appellant recover of appellee the sum of $55, interest thereon from October 14, 1912, and the costs of the justice court, the county court, and this court. *Page 1168